Citation Nr: 1604789	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 13, 2009 for service connection of diabetes mellitus, type II.

2.  Entitlement to an effective date earlier than October19, 2009 for service connection of posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in St. Petersburg, Florida. 

The Veteran was afforded a Travel Board hearing in October 2015 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record.

The Veteran's records are now contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for diabetes mellitus was received on January 13, 2009; the record does not contain any claim for service connection of such prior to that date.

2.  A claim of entitlement to service connection for PTSD was received on October 19, 2009; the record does not contain any claim for service connection of such prior to that date.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 13, 2009 for the grant of service connection for diabetes mellitus, type II, are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date earlier than October 19, 2009 for the grant of service connection for PTSD are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (2014) have been met for the claims of entitlement to earlier effective dates. Hartman v. Nicholson, 483 Fed 1311 (Fed. Cir. 2007).  VA has also fulfilled its duty to assist the Veteran to substantiate the claims as warranted by law.  There is no evidence that additional development is in order before the claims may be addressed.  The Board finds that the evidence of record is adequate to adjudicate the claims decided herein.  The claims are ready to be considered on the merits.

Pertinent Law and Regulation

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).


1.  Effective date earlier than January 13, 2009 for service connection of type II diabetes.

Factual Background and Legal Analysis

Review of the record discloses that a formal claim for entitlement to service connection for diabetes was received from the Veteran on January 13, 2009.  He indicated that he wished to receive disability compensation for this disorder. 

By rating action dated in February 2009, service connection for diabetes mellitus, type II, was granted, effective from the date of the claim received on January 13, 2009.

The Veteran presented testimony to the effect that he had probably been suffering from diabetes since service because he witnessed the spraying of Agent Orange at his duty station.  He stated that he had had edema of the legs for years and that this was symptomatic of diabetes.  Lay statements have been received from friends and acquaintances attesting to their knowledge of the Veteran's diabetes for up to 35 years.  As such, the Veteran maintains that the effective date of service connection for diabetes should date back to the date of discharge from active duty.

The Board has carefully considered the Veteran's and his affiants' statements and testimony in support of the claim that type II diabetes existed many years before the grant and effective date of service connection.  In this regard, the Board observes that the appellant separated from service in 1969 and no claim for diabetes was received within one year of separation.  As such, service connection for type II diabetes may not date back to the day after retirement from active duty.  Although the Veteran now reports years of symptoms that he asserts were evidence of a diabetic condition, there is no writing, formal or informal, that indicates an intent to file a claim for service connection until January 2009.  VA outpatient treatment dating from 2002 that were received in February 2009 showing no treatment for diabetes earlier than December 2008.  In any event, the Board has considered the appellant's contentions, but point out that applicable law states that unless the application is received within one year from discharge from service, the effective date assigned cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received. See 38 U.S.C.A. § 5110(a) (West 2014). 

In Servello v. Derwinski, 3 Vet.App. 196, 198 (1992), the United States Court of Appeals for Veterans Claims (Court) addressed the issue of entitlement to an earlier effective date and pointed out that the applicable statutory and regulatory provisions require that the Board look to all communications in the file that may be interpreted as applications for claims, formal and informal, for VA benefits and, then, to all other evidence of record to determine the "earliest date as of which" disability is ascertainable. 38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. §§ 3.400(o)(2); 3.155(a) (2014); Quarles v. Derwinski, 3 Vet.App. 129, 134 (1992). 

In this case, however, the Veteran's claims folder contains no document or writing, formal or informal, showing that a claim for service connection of diabetes was received prior to January 13, 2009.  The law regarding effective dates is clear.  The effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 3.400.  In this case, the claim for diabetes received on January 13, 2009 is the later of the two events giving rise to the grant of service connection.  Therefore, an earlier effective date for the grant of service connection for type II diabetes must be denied.  Moreover, there is no provision under the law by which service connection may be established for a disorder during the period of active duty.  In a case such as this one where the law and not the evidence is dispositive, the claim is denied because of the absence of legal merit or the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994). 

2.  Effective date earlier than October 19, 2009 for service connection of PTSD.

Factual Background and Legal Analysis

The Veteran asserts and presented testimony to the effect that he began experiencing symptoms associated with traumatic events in Vietnam immediately after service such as nightmares, flashbacks, and aggressive behavior, and that he lived 30 years of his life in "mental chaos" because he did not know he had PTSD and because VA was not very good about providing knowledge of this condition.  As such, the appellant asserts that he is entitled to an earlier effective date for service connection of PTSD.  The Board finds, however, that for similar reasons discussed previously, the evidence does not present a case for an earlier effective date for service connection of PTSD. 

As noted above, the record reflects that the Veteran separated from service in 1969.  No claim for PTSD was received within one year of separation from active duty.  As such, service connection for PTSD may not date back to the day after discharge from active duty. See 38 U.S.C.A. § 5110(a).  There is no document or writing, formal or informal, showing that a claim for service connection of PTSD was received until October 19, 2009.  The effective date assigned cannot be earlier than the date that the claim was received. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the claim for PTSD received on October 19, 2009 is the later of the two events giving rise to the grant of service connection.  Therefore, an earlier effective date for the grant of service connection for PTSD must be denied because of the absence of legal merit or the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

An effective date earlier than January 13, 2009 for service connection of diabetes mellitus, type II, is denied.

An effective date earlier than November 19, 2009 for service connection of PTSD is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


